DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Amendment filed on 06/23/2021.
Claims 16, 17, 20, 22, 24, 26, 29, 31-34, 37, and 41-48 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2021 has been entered.

Response to Amendment
Applicant`s amendment, filed 06/23/2021, has been entered. Claims 16, 17, 20, 22, 31-34, 37, 41, and 42 have been amended. Claims 43-48 have been newly added. In light of Applicant’s amendment, the claim objection regarding claim 37 has been withdrawn. In light of Applicant’s amendment, the rejections under 35 U.S.C. 112(b) regarding claims 22 and 24 have been withdrawn. In light of Applicant's amendment, the rejection under 35 U.S.C. 101 has been withdrawn.

Priority
The examiner acknowledges that the instant application is a continuation of 14/109,062, filed 12/17/2013, which claims priority from Provisional Application 61/800,568, filed 03/15/2013, and therefore, the claims receive the effective filing date of March 15, 2013. Accordingly, the claims are examined under the pre-AIA  first to invent provisions.

Claim Objections
Claims 31-34, 41, 42, and 45 are objected to because of the following informalities:  
In claims 31-34, 41, and 42, line 2, “a connection” should read “the connection”
In claim 45, line 3, “smart phone” should read “smartphone”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an in-flight entertainment system” in claims 16, 43, and 47.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification, see [0031], as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20, 37, 41-45, 47, and 48 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites the limitation “The method as described in claim 16, wherein the information identifying the destination…” which renders the claim indefinite. This limitation appears to be further describing the information identifying the destination of the first passenger and the second passenger of claim 17; however, the instant claim depends from claim 16. Does Applicant intend for claim 20 to depend from claim 17 rather than claim 16? For purposes of this examination, the limitation has been interpreted to read “The method as described in claim 17, wherein the information identifying the destination….”

Claim 37 recites the limitation “at least a memory and a processor to implement an in-flight entertainment system configured to perform operations…” which renders the claim indefinite. According to Fig. 2 of the specification, the in-flight entertainment system consists of modules and a database. It is unclear how memory and a processor implement modules and a database to perform operations. Does Applicant mean that the memory and a processor implement modules of an in-flight entertainment system configured to perform operations? For purposes 
Claims 41, 42, 47, and 48 inherit the deficiencies noted in claim 37 and are therefore rejected on the same basis.

Claim 43 recites limitations regarding the controlling output of the customized content comprising transmitting the first/second customized content to the first/second personal computing device associated with the first/second passenger which render the claim indefinite. Independent claim 16 recites limitations regarding the controlling output of the customized content comprising transmitting the first/second customized content to the first/second device associated with the first/second passenger. It is unclear whether this customized content is output to a first/second device and a first/second personal computing device (i.e., 4 devices) or whether Applicant is trying to specify that the first/second device of claim 16 is a personal computing device. It is further unclear whether the second personal computing device is intended to be associated with the first passenger, as recited in line 6. It appears as though this may be a typographical error and intended to read the second personal computing device associated with the second passenger. For purposes of this examination, the limitations have been interpreted to read: “wherein the controlling output of the customized content comprises: establishing, by the in-flight entertainment system, a first connection with the first device associated with the first passenger, wherein the first device is a first personal computing device; establishing, by the in-flight entertainment system, a second connection with the second device associated with the second passenger, wherein the second device is a second personal computing device; transmitting the first customized content to the first personal computing device associated with the first passenger via the first connection for output via a first display screen of the first personal computing device; and transmitting the second customized content to the second personal computing device associated with the second passenger via the second connection for output via a display screen of the second personal computing device.
Claims 44 and 45 inherit the deficiencies noted in claim 43 and are therefore rejected on the same basis.

Claim 47 recites limitations regarding the controlling output of the customized content comprising transmitting the first/second customized content to the first/second personal computing device associated with the first/second passenger which render the claim indefinite. Independent claim 37 recites limitations regarding the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 17, 20, 22, 24, 29, 31, 33, 37, 41, 43-45, and 47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Targosz et al., WO 2009097044 A1 (previously cited and hereafter referred to as “Targosz”).

Regarding claim 16, Targosz discloses a method implemented by at least one computing device, the method comprising: 

customizing, by the in-flight entertainment system, content for each of the plurality of passengers on the airplane based on the passenger records, the customizing including generating at least first customized content for a first passenger of the plurality of passengers on the airplane based on the passenger records and generating at least second customized content for a second passenger of the plurality of passengers on the airplane based on the passenger records, the first customized content different than the second customized content (Targosz: Pg. 16, Ln. 16-19; Pg. 22, Ln. 6-24 – “the Customized Electronic Content Delivery System 314 correlates passenger preference data and flight data for an identified passenger and at step 1107 the Customized Electronic Content Delivery System 314 uses correlated data to create passenger customized list of electronic content…the Customized Electronic Services Delivery System 300 can offer passenger- and destination-specific offerings for the passenger traveling on a flight. Since the flight destination, the passenger identification (and optionally seat number on the flight), and the passenger preferences are known, the Customized Electronic Services Delivery System 300 can use the data in the marketing database 630 to create travel package offerings for a selected passenger.”);  
controlling output of the customized content by transmitting, by the in-flight entertainment system, the first customized content over a network for viewing within the airplane during the flight by a first PATENTSdevice associated with the first passenger and transmitting the second customized content over the network for viewing within the airplane during the flight by a second device associated with the second passenger (Targosz: Pg. 12, Ln. 15-20; Pg. 16, Ln. 20-23; Pg. 22, Ln. 14-18; Fig. 2 – “In operation, the communications apparatus (such as that shown in Figure 2) located on an aircraft 321 establish wireless communications with the Customized Electronic Services Delivery System 300, which in turn establishes communication sessions with the active ones of passengers' wireless devices 
determining that a third passenger has a connection to the first passenger based on the passenger records (Targosz: Pg. 22, Ln. 14-18 – “The Destination-Based Services Management System 312 can read…the number of people in this travel party from the databases. The Destination-Based Services Management System 312 can then offer restaurant reservations for this passenger and their traveling companions” – note, the shared connection is the group of passengers being from the same travel party); and 
transmitting, by the in-flight entertainment system, the first customized content over the network for viewing within the airplane during the flight by a third device associated with the third passenger based on the connection between the third passenger and the first passenger (Targosz: Pg. 12, Ln. 15-20; Pg. 16, Ln. 20-23; Pg. 22, Ln. 14-18; Fig. 2 – “In operation, the communications apparatus (such as that shown in Figure 2) located on an aircraft 321 establish wireless communications with the Customized Electronic Services Delivery System 300, which in turn establishes communication sessions with the active ones of passengers' wireless devices located on the aircraft to offer and provide electronic services. The electronic services are customized for the passenger and may include in-flight entertainment services” – “the Customized Electronic Content Delivery System 314 uses content push/pull as described in Figure 4 to present the passenger customized list of electronic content to the passenger and at step 1109 the Customized Electronic Content Delivery System 314 delivers electronic content to passenger…The Destination-Based Services Management System 312 can then offer restaurant reservations for this passenger and their traveling companions” – note, the third passenger is one of the passenger’s traveling companions).

Regarding claim 17, Targosz discloses the method as described in claim 16, wherein the passenger records include information identifying an origin and a destination of the first passenger and the second passenger, and wherein the customizing the content is based at least in part on the origin and the destination of the first passenger and the second passenger (Targosz: Pg. 16, Ln. 16-19; Pg. 22, Ln. 6-24 – “the Customized Electronic Content Delivery System 314 correlates passenger preference data and flight data [such as destination city and 

Regarding claim 20, Targosz discloses the method as described in claim 17, wherein the information identifying the destination specifies a specific location within a city (Targosz: Pg. 22, Ln. 14-24 – “The Destination-Based Services Management System 312 can read the…destination resort”).  

Regarding claim 22, Targosz discloses the method as described in claim 16, wherein the passenger records includes a name of each respective passenger of the plurality of passengers, a seat assigned to each respective passenger, itinerary information for each respective passenger, and payment information for each respective passenger (Targosz: Pg. 12, Ln. 3-6; Pg. 13, Ln. 29-Pg. 14, Ln. 3; Pg. 22, Ln. 8-11 – “A typical passenger-specific entry 800 for the Passenger database 620 as shown in Figure 8, where the passenger name 860, their demographic profile (including credit card information) 850…are listed” – “Included in the Customized Electronic Services Delivery System 300 for each aircraft, such as aircraft 321, is a set of databases 341-34N which store data relating to the passengers 360 in aircraft 321 as well as their…travel itinerary” – “the passenger identification (and optionally seat number on the flight)…are known”).  

Regarding claim 24, Targosz discloses the method as described in claim 22, wherein the itinerary information identifies a hotel or address where each respective passenger is staying at the destination (Targosz: Pg. 13, Ln. 29- Pg. 14, Ln. 7; Pg. 22, Ln. 14-16; Fig. 8 – “A Passenger database 620 maintains a listing of the passenger attributes…A typical passenger-specific entry 800 for the Passenger database 620 as shown in Figure 8…the present trip for this passenger is characterized, with the destination lodging 840” – “The Destination-Based Services Management System 312 can read the…destination resort…from the databases.”).  

Regarding claim 29, Targosz discloses the method as described in claim 16, wherein the customizing of the content is further based on a current or predicted weather at the destination (Targosz: Pg. 22, Ln. 25-28 – “The destination-based services can also be utilized in the case of bad weather and cancelled flights. The passengers 

Regarding claim 31, Targosz discloses the method as described in claim 16, wherein the determining that the third passenger has the connection to the first passenger is based on inclusion of the first passenger and the third passenger on a single itinerary specifying travel to the destination using the airplane (Targosz: Pg. 22, Ln. 14-21 – “The Destination-Based Services Management System 312 can read the…number of people in this travel party from the databases. The Destination-Based Services Management System 312 can then offer restaurant reservations for this passenger and their traveling companions…”).  

Regarding claim 33, Targosz discloses the method as described in claim 16, wherein the determining that the third passenger has the connection to the first passenger is based on user itineraries specifying that the first passenger and the third passenger are to stay at a same location (Targosz: Pg. 17, Ln. 3-7; Pg. 22, Ln. 14-21 – “The Destination-Based Services Management System 312 can read the…number of people in this travel party from the databases. The Destination-Based Services Management System 312 can then offer restaurant reservations for this passenger and their traveling companions, selecting the restaurant based on this passenger's past recorded preferences as well as restaurants at this location that are partner with the airline on which the passenger is traveling or the resort at which the passenger is staying”).  

Regarding claims 37, 41, and 47, all the limitations in system claims 37, 41, and 47 are closely parallel to the limitations of method claims 16, 31, and 43 analyzed above/below and rejected on the same bases.  

Regarding claim 43, Targosz discloses the method as described in claim 16, wherein the controlling output of the customized content comprises: establishing, by the in-flight entertainment system, a first connection with the first device associated with the first passenger, wherein the first device is a first personal computing device; establishing, by the in-flight entertainment system, a second connection with the second device associated with the second passenger, wherein the second device is a second personal computing device; transmitting the first customized content to the first personal computing device associated with the first passenger via the first connection 

Regarding claim 44, Targosz discloses the method as described in claim 43, wherein at least one of the first personal computing device or the second personal computing device comprises a laptop computer (Targosz: Pg. 8, Ln. 21-23 – “The passengers' wireless devices 221-224 include a diversity of communication devices, such as laptop computers 221…”).

Regarding claim 45, Targosz discloses the method as described in claim 43, wherein at least one of the first personal computing device or the second personal computing device comprises a smartphone (Targosz: Pg. 8, Ln. 21-25 – “The passengers' wireless devices 221-224 include a diversity of communication devices, such as laptop .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 32, 34, and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Targosz, in view of Fisher et al., U.S. 20090215469 A1 (previously cited and hereafter referred to as “Fisher”).

Regarding claim 26, Targosz discloses the method as described in claim 16, but does not explicitly teach that the customizing of the content is based at least in part on an interface with at least one calendar of at least one passenger. However, Fisher teaches providing location-based content to users in a particular location (i.e., an airplane in flight, a yacht, etc.) (Fisher: [0043], [0063]), including the known technique of customizing content being based at least in part on an interface with at least one calendar of at least one passenger (Fisher: [0060], [0063], [0071] – “While utilizing their planning tools (e.g., calendars, to-do lists, emails, or the like), the users are alerted when “related” participants plan to be at a similar (or identical) physical location at the same time (or during a 
It would have been recognized that applying the known technique of customizing content being based at least in part on an interface with at least one calendar of at least one passenger, as taught by Fisher, to the teachings of Targosz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that customizing content is based at least in part on an interface with at least one calendar of at least one passenger, as taught by Fisher, into the content customization method of Targosz would have been recognized by those of ordinary skill in the art as resulting in an improved method for customizing content for passengers by targeting a particular audience (Fisher: [0063]).

Regarding claim 32, Targosz discloses the method as described in claim 16, but does not explicitly teach that the determining that the third passenger has the connection to the first passenger is based on communication between the first passenger and the third passenger while located within the airplane using instant messaging or an online chat session. However, Fisher teaches providing location-based content to users in a particular location (i.e., an airplane in flight, a yacht, etc.) (Fisher: [0043], [0063]), including the known technique of determining that a third passenger has a connection to a first passenger being based on communication between the first passenger and the third passenger while located within an airplane using instant messaging or an online chat session (Fisher: [0063] – “The users may utilize community-based features and activities, for example, chat rooms that relate to their common interest, e.g., to discuss ride from the airport to a nearby city center, to recommended or inquire about hotels and restaurants in their common destination, or the like. Optionally, the location-based virtual social network is utilized as an advertising channel (e.g., by an operator of the location-based virtual social network, by the flight 
It would have been recognized that applying the known technique of determining that a third passenger has a connection to a first passenger being based on communication between the first passenger and the third passenger while located within an airplane using instant messaging or an online chat session, as taught by Fisher, to the teachings of Targosz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that determining that a third passenger has a connection to a first passenger is based on communication between the first passenger and the third passenger while located within an airplane using instant messaging or an online chat session, as taught by Fisher, into the content customization method of Targosz would have been recognized by those of ordinary skill in the art as resulting in an improved method for customizing content for passengers by targeting a particular audience (Fisher: [0063]).

Regarding claim 34, Targosz discloses the method as described in claim 16, but does not explicitly teach that the determining that the third passenger has the connection to the first passenger is based on user itineraries specifying that the first passenger and the third passenger are to stay at a same location. However, Fisher teaches providing location-based content to users in a particular location (i.e., an airplane in flight, a yacht, etc.) (Fisher: [0043], [0063]), including the known technique of determining that a third passenger has a connection to a first passenger being based on user itineraries specifying that the first passenger and the third passenger are to stay at a same location (Fisher: [0060], [0063] – “a location-based virtual social network is dynamically created. For example, in a first demonstrative example, a user is taking a long-distance or short-distance flight. While the user is within the airplane (e.g., before takeoff, during actual flight, and/or after takeoff), the user utilizes his PDA device and receives a message to join an on-demand location-based virtual social network that includes, for example, some or all of the users of wireless devices that are on that airplane…the location-based virtual social network is utilized as an advertising channel (e.g., by an operator of the location-based virtual social network, by the flight carrier, or by third parties), to provide advertisements, promotions, and tailored or customized advertisement which may target 
It would have been recognized that applying the known technique of determining that a third passenger has a connection to a first passenger being based on user itineraries specifying that the first passenger and the third passenger are to stay at a same location, as taught by Fisher, to the teachings of Targosz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that determining that a third passenger has a connection to a first passenger is based on user itineraries specifying that the first passenger and the third passenger are to stay at a same location, as taught by Fisher, into the content customization method of Targosz would have been recognized by those of ordinary skill in the art as resulting in an improved method for customizing content for passengers by targeting a particular audience (Fisher: [0063]).

Regarding claim 42, all the limitations in system claim 42 are closely parallel to the limitations of method claim 32 analyzed above and rejected on the same bases.  

Claims 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Targosz, in view of Aldomar et al., U.S. 20120150686 A1 (previously cited and hereafter referred to as “Aldomar”).

Regarding claim 46, Targosz discloses the method as described in claim 16, wherein the controlling output of the customized content comprises: identifying, based on the passenger records, a first seat in the airplane associated with the first passenger and a second seat in the airplane associated with the second passenger (Targosz: Pg. 22, Ln. 8-11 – “Since the flight destination, the passenger identification (and optionally seat number on the flight), and the passenger preferences are known, the Customized Electronic Services Delivery System 300 can use the data in the marketing database 630 to create travel package offerings for a selected passenger”); and controlling output of the first customized content on a first display screen and output of the second customized content on a second display screen (Targosz: Pg. 12, Ln. 15-20; Pg. 16, Ln. 20-23; Pg. 22, Ln. 14-18; Fig. 2 – “In operation, the communications apparatus (such as that shown in Figure 2) located on an aircraft 321 establish wireless communications with the Customized Electronic Services Delivery System 300, which in turn establishes 
It would have been recognized that applying the known technique of display screens being associated with seats in an airplane, as taught by Aldomar, to the teachings of Targosz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that display screens are associated with seats in an airplane, as taught by Aldomar, into the content customization method of Targosz would have been recognized by those of ordinary skill in the art as resulting in an improved method for customizing content for passengers by providing an interactive user experience (Aldomar: [0011]).

Regarding claim 48, all the limitations in system claim 48 are closely parallel to the limitations of method claim 46 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered. 

35 U.S.C. § 112 – Second Paragraph
Applicant argues that the newly amended claims conform with the requirements of 35 U.S.C. 112 Second Paragraph (Remarks at 12-13), however the examiner disagrees. While claims 22 and 24 overcome the prior issues 

35 U.S.C. § 103(a)
Applicant argues, neither Targosz nor Aldomar teaches “controlling output of the customized content by transmitting, by the in-flight entertainment system, the first customized content over a network for viewing within the airplane during the flight by a first PATENTSdevice associated with the first passenger and transmitting the second customized content over the network for viewing within the airplane during the flight by a second device associated with the second passenger” (Remarks at 13-16). The examiner disagrees. Targosz discloses the customized electronic services delivery system of an airplane pushing electronic content over a wireless communications network to each passenger’s wireless device that is customized for the particular passenger (i.e., “controlling output of the customized content by transmitting, by the in-flight entertainment system, the first customized content over a network for viewing within the airplane during the flight by a first PATENTSdevice associated with the first passenger and transmitting the second customized content over the network for viewing within the airplane during the flight by a second device associated with the second passenger”).

Applicant argues, neither Targosz nor Aldomar teaches “determining that a third passenger has a connection to the first passenger based on the passenger records” (Remarks at 13-16). The examiner disagrees. Targosz discloses reading the database to determine the passengers of the flight in a same travel party (i.e., “determining that a third passenger has a connection to the first passenger based on the passenger records”). It is noted that the shared connection is the group of passengers being from the same travel party).

Applicant argues, neither Targosz nor Aldomar teaches “transmitting, by the in-flight entertainment system, the first customized content over the network for viewing within the airplane during the flight by a third device associated with the third passenger based on the connection between the third passenger and the first passenger” (Remarks at 13-16). The examiner disagrees. Targosz discloses the customized electronic services delivery system of the airplane pushing customized electronic content, e.g., restaurant reservations for the passengers and the rest of 

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks at 16) are not persuasive because the independent claims are not allowable, as shown above.  

Formal Request for Interview
The examiner acknowledges Applicant's interview request (Remarks at 17) and invites Applicant, if interested, to contact the examiner upon receipt of this office action to schedule an interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555. The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684